           Case 1:18-cv-11184-JMF Document 68 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
ADRIAN MARCU, et al.,

                                   Plaintiffs,
                 -against-                                          18 CIVIL 11184 (JMF)

                                                                       JUDGMENT
CHEETAH MOBILE INC, et al.,

                                    Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 16, 2020, Defendants' motions to dismiss are

GRANTED, and Plaintiffs' Complaint is dismissed in its entirety. The only remaining question is

whether Plaintiffs should be granted leave to amend. Although leave to amend a complaint should

be freely given "when justice so requires," Fed. R. Civ. P. 15(a)(2), and leave is often granted when

the complaint is dismissed under Rule 9(b), see ATSI Commc'ns, 493 F.3d at 108, it is ultimately

"within the sound discretion of the district court to grant or deny leave to amend," McCarthy v.

Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). Here, Plaintiffs conspicuously do not

request leave to amend, and the Court has declined to grant them leave to amend sua sponte. First,

a district court may deny leave to amend where amendment would be futile. See Loreley Fin. (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015). In light of the Court’s reasoning

regarding falsity, there is nothing to suggest that, if the Court were to grant leave to amend, Plaintiffs

would be able to state a valid claim. See, e.g., Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d

Cir. 1993) (“Where it appears that granting leave to amend is unlikely to be productive . . . it is not an

abuse of discretion to deny leave to amend.”). Second, Plaintiffs were previously granted leave to

amend the complaint to cure the deficiencies raised in the present motions to dismiss — and expressly

warned that they would “not be given any further opportunity to amend the complaint to address issues
          Case 1:18-cv-11184-JMF Document 68 Filed 07/16/20 Page 2 of 2




raised by the motion to dismiss.” ECF Nos. 38, 53. Plaintiffs availed themselves of that opportunity to

amend, see ECF No. 56, and need not be given yet another opportunity, see, e.g., Transeo S.A.R.L. v.

Bessemer Venture Partners VI L.P., 936 F. Supp. 2d 376, 415 (S.D.N.Y. 2013) (“Plaintiff’s failure to

fix deficiencies in its previous pleadings is alone sufficient ground to deny leave to amend sua sponte.”

(citing cases)). Finally, as noted, Plaintiffs have not “requested permission to file a [Third] Amended

Complaint” or “given any indication that [they are] in possession of facts that would cure the problems

identified” above. Clark v. Kitt, No. 12-CV-8061 (CS), 2014 WL 4054284, at *15 (S.D.N.Y. Aug. 15,

2014); accordingly, the case is closed.

Dated: New York, New York

         July 16, 2020


                                                                   RUBY J. KRAJICK
                                                               _________________________
                                                                     Clerk of Court
                                                        BY:
                                                               _________________________
                                                                      Deputy Clerk
